Citation Nr: 0841537	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-26 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric condition, to include a depressive disorder, not 
otherwise specified.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.  

In June 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge (VLJ) presided 
at the RO, a transcript of which has been associated with the 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran claims that one of his PTSD stressors is the 
incident in June 1970, for which he was court-martialed, 
concerning the confrontation he had with a non-commissioned 
officer.  See July 2006 VA Form 21-0981 (Statement in Support 
of Claim for Service Connection for PTSD).  In the 
alternative, the veteran asserts that the June 1970 incident 
was evidence that his acquired psychiatric disorder occurred 
during service.  See July 2006 VA Form 21-0981 (Statement in 
Support of Claim for Service Connection for PTSD).  

Yet, there is very little information about that incident in 
the file.  A DA Form 20B (Insert Sheet to DA Form 20; Record 
of Court-Martial Conviction) shows that the veteran was 
disrespectful in language toward a non-commissioned officer 
and was sentenced to a reduction to PV1, forfeiture of $70 
per month for three months, and a confinement at hard labor 
for three months (with a suspended sentence of an additional 
confinement at hard labor for six months).  A few pages of 
the veteran's service personnel file appears in the record 
showing his assignments during service.  But the veteran's 
official military personnel file is not associated with the 
claims folder.  Given the importance of this incident with 
respect to both of the veteran's claims, more information is 
needed.  The RO/AMC should make arrangements to obtain the 
veteran's official military personnel file, to include 
reports on all disciplinary actions taken during the 
veteran's service, and associate those records with the 
veteran's claims folder.  

In addition, the service treatment records show that in 
June 1970, the veteran asked to see a psychiatrist and the 
examiner noted that the veteran was to be referred to a 
psychiatrist at the 95th Evacuation Hospital.  There is 
conflicting evidence from the veteran about whether he ever 
was evaluated by a psychiatrist.  Yet, no clinical records, 
or requests for clinical records, from that hospital are 
associated with the claims folder.  The RO/AMC should make 
arrangements to obtain all of the veteran's psychiatric 
clinical records and associate them with the claims folder.  

The veteran has also indicated that since the July 2007 
Statement of the Case was issued, he has had additional 
mental health treatment at VA medical facilities.  The RO/AMC 
should make arrangements to obtain the VA psychiatric 
treatment records from June 2007 to the present and associate 
them with the claims folder.  

Accordingly, the case is REMANDED for the following action:




1.  Ask the veteran to identify all VA and 
non-VA treatment providers that have 
treated him for a psychiatric disorder 
since June 2007 and make arrangements to 
obtain his records.  His complete medical 
records from the VA facility in Naples, 
Florida, dated from June 2007 forward 
should be obtained.  Associate any 
evidence with the claims folder. 

2.  Make arrangements to obtain the 
veteran's official military personnel 
file, to include reports on all 
disciplinary actions taken during the 
veteran's service, and associate those 
records with the claims folder. 

3.  Make arrangements to obtain any 
clinical records from the 95th Evacuation 
Hospital relating to the June 1970 
referral to a psychiatrist that is noted 
in the veteran's service treatment 
records, and associate those records with 
the claims folder.  

4.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

